Citation Nr: 0103400	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  98-07 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right shoulder 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left eye 
disorder.

4.  Entitlement to an increased (compensable) evaluation for 
laceration scar residuals of the right elbow.

5.  Entitlement to an increased (compensable) evaluation for 
malaria.

6.  Entitlement to a 10 percent evaluation under the 
provisions of 38 C.F.R. § 3.324 (2000) based upon multiple 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1997 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued the noncompensable evaluations 
assigned to service-connected malaria, laceration scar 
residuals of the right elbow, and left ear hearing loss and 
denied the assignment of a 10 percent evaluation under the 
provisions of 38 C.F.R. § 3.324.  The RO also denied 
reopening the claims for service connection for a right 
shoulder disorder, a left shoulder disorder, a left eye 
disorder, and right ear hearing loss and denied service 
connection for tinnitus and a dental condition.

In November 1997, the RO received a notice of disagreement 
(NOD) from the veteran that identified certain issues that 
were addressed in the October 1997 rating decision; the RO 
issued a statement of the case (SOC) in March 1998 as to 
those specific issues identified by the veteran as on appeal.  
In the veteran's May 1998 VA Form 9, substantive appeal, he 
perfected an appeal as to the issues listed in the March 1998 
SOC, and he included arguments about other issues.  A 
supplemental SOC (SSOC) that was furnished to the veteran in 
May 1998 addressed all of the issues.  In the SSOC, the RO 
noted that the May 1998 VA Form 9 was accepted as an NOD as 
to the additional issues raised [that were not on the prior 
SOC]; in the cover letter dated in May 1998, the veteran was 
informed that a substantive appeal was required in order to 
perfect an appeal as to the new issues.  The veteran did not 
submit a substantive appeal as to the additional issues (that 
is, those not previously listed on the March 1998 SOC).    

In November 2000, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.

The Board notes that the veteran has perfected appeals only 
as to the claims listed on the title page.  38 C.F.R. 
§ 20.200 (An appeal consists of a timely filed NOD in writing 
and, after an SOC has been furnished, a timely filed 
substantive appeal).  At the November 2000 hearing, the 
veteran was informed that he had not perfected appeals as to 
the claims for an increased evaluation for left ear hearing 
loss, a petition to reopen the claim for service connection 
for right ear hearing loss, and service connection for 
tinnitus and a dental condition.  Hearing transcript (T.) 2.  
Accordingly, those claims are not part of the current 
appellate review.

The issues of entitlement to a compensable evaluation for 
malaria and entitlement to a 10 percent evaluation under the 
provisions of 38 C.F.R. § 3.324 based upon multiple 
noncompensable service-connected disabilities are addressed 
in the remand portion of this decision, along with the 
reopened claims for service connection for right and left 
shoulder disorders.

In an October 2000 statement, the veteran raised concerns 
about dental problems.  Those matters are referred to the RO 
for appropriate action.  





FINDINGS OF FACT

1.  Service connection was denied for bilateral shoulder 
disorder and a left eye disorder in a March 1990 rating 
decision.  The veteran was notified of this decision and of 
his appeal rights at that time and did not appeal the 
decision.  

2.  Since March 1990, a VA examination shows diagnoses of 
bilateral shoulder dislocations, which have been attributed 
to the veteran's service, and which must be considered in 
order to fairly decide the merits of the claims.

3.  The evidence received since the March 1990 rating 
decision does not bear directly and substantially upon the 
issue of entitlement to service connection for a left eye 
disorder, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  Laceration scar residuals of the right elbow is 
manifested by no limitation of function, ulceration, or pain 
or tenderness on objective demonstration.


CONCLUSIONS OF LAW

1.  The March 1990 rating decision, which denied service 
connection for a bilateral shoulder disorder and a left eye 
disorder, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 20.302(b), 20.1103 (2000).

2.  New and material evidence has been submitted to reopen 
the claims for service connection for a bilateral shoulder 
disorder, and the claims are reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The evidence received since the March 1990 rating 
decision, which denied service connection for a left eye 
disorder, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. 5108 (West 1991) § 3.156(a) (2000).

4.  The criteria for a compensable evaluation for laceration 
scar residuals of the right elbow have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that at induction, visual acuity 
in the veteran's left eye was reported as 20/400 uncorrected 
and 20/200 corrected.  The examiner indicated the veteran had 
a vision defect.  

In March 1968, the veteran sustained a laceration to his 
right elbow.  The examiner noted there was no deep tissue 
damage.  In August 1968 the visual acuity in his left eye was 
reported as 20/200 without glasses and 20/100 with glasses.  
The diagnosis was eye refraction.

In January 1969, the veteran was seen at the optometry 
clinic.  The examiner noted the veteran had no complaints.  
In September 1969, the veteran underwent surgery on his right 
elbow.  

At separation in May 1970, the veteran's visual acuity in the 
left eye was reported as 20/20.  Clinical evaluation of the 
veteran's upper extremities was normal.  In a report of 
medical history completed by the veteran at that time, he 
stated "yes" for ever having had eye trouble and painful or 
"trick" shoulder or elbow.  The examiner noted the veteran 
had eye trouble and had a "trick" elbow, stating that the 
veteran's elbow would catch at times.  

In April 1979, the veteran filed an original claim for 
service connection for, inter alia, a shoulder injury.  He 
submitted private medical records, which did not show 
treatment for either shoulder.

A July 1979 VA examination report shows that clinical 
evaluation of the eyes was normal.  The examiner noted that 
the veteran reported having sustained injuries to both 
shoulders in service.  Physical examination revealed normal 
range of motion in both shoulders.  The examiner noted there 
was diffuse tenderness in both shoulders.  X-rays of the 
shoulders taken at that time revealed no significant 
abnormality present.  The acromioclavicular joints were 
within normal limits, as were the glenohumeral joints.  The 
relevant diagnosis was residuals of injuries to both 
shoulders with recurrent dislocations.

In an August 1979 rating decision, the RO granted service 
connection for laceration scar residuals of the right elbow 
and malaria and assigned noncompensable evaluations, 
effective April 23, 1979.  The RO denied service connection 
for a bilateral shoulder injury, stating that there was an 
absence of any service treatment showing incurrence.  The 
veteran was notified of the decision in October 1979.

In August 1989, the veteran filed claims for service 
connection for, inter alia, a left eye disorder and right and 
left shoulder problems.

A December 1989 VA eye examination report shows the veteran 
complained of reading difficulties.  He reported he had had 
amblyopia since childhood.  The diagnosis was refraction.

A February 1990 VA examination report shows the veteran's 
visual acuity in the left eye was reported as 20/200 
uncorrected and corrected.  The examiner entered a diagnosis 
of left eye injury and noted to see the ophthalmology report.

In the March 1990 rating decision, the RO denied service 
connection for a left eye disorder, stating that such had 
pre-existed service and that there was no inservice injury or 
aggravation of the left eye shown.  As to the bilateral 
shoulder disorder, the RO stated there was no evidence of 
inservice injury to either shoulder and no basis upon which 
to grant service connection.  The RO continued the 
noncompensable evaluations assigned to malaria and the 
laceration scar residuals of the right elbow.  The veteran 
was notified of this decision in an April 16, 1990, letter, 
to include notification of his appeal rights.  He did not 
appeal the decision within one year, and the March 1990 
decision became final.  

The veteran filed a petition to reopen the claims for service 
connection for a left eye disorder and a bilateral shoulder 
disorder and for increased evaluations for, inter alia, 
service-connected malaria and laceration scar residuals of 
the right elbow.

A March 1997 VA examination report shows the veteran reported 
that his right elbow would lock up occasionally.  He stated 
he had fractured his right elbow as well.  He also reported 
having sustained injuries to his right and left shoulders in 
Germany, at which time they were dislocated.  The veteran 
stated that he had occasional pain and would have occasional 
dislocations or subluxations.  Physical examination revealed 
1+ grating with range of movement of the shoulders 
bilaterally.  Range of movements was full.  There was no 
definite dislocation or subluxation on examination.  As to 
the right elbow, range of movements were full with no 
abnormalities noted.  The examiner stated that scar was well 
healed with only mild disfigurement.

X-rays taken of the right and left shoulders revealed normal-
appearing shoulder joints.  An x-ray of the right elbow 
revealed a normal-appearing elbow joint.

The examiner entered diagnoses of bilateral shoulder 
dislocations in service with recurrent dislocations and 
occasional pain and laceration of scar over the right elbow 
with full range of motion and no other abnormality.

An April 1997 VA eye examination report shows the veteran 
reported having poor vision in the left eye since birth.  The 
examiner stated that the veteran's visual acuity in the left 
eye was 20/100 corrected.  He entered impressions of 
amblyopia, left eye, congenital, due to situs inversus, and 
congenital malformation of the left optic nerve.

In November 2000, the veteran presented oral testimony before 
the undersigned Board Member.  He testified that he injured 
his shoulders when he was stationed in Germany and a siren 
had gone off, causing him to dive for the floor.  He stated 
at that time, he dislocated his right shoulder and was seen 
in sick bay, where they put his shoulder back in place and 
put him on light duty.  The veteran stated that that same 
day, he was resting on his bunk, when someone yelled at him, 
which startled him and caused him to roll off of his bed and 
dislocate his left shoulder.  He stated his shoulders would 
dislocate occasionally, at which times, he would put them 
back in place.  The veteran noted he had not been treated for 
his shoulders because he was able to put them back when they 
would dislocate.

As for his left eye disorder, the veteran asserted that due 
to his pre-existing left eye condition, he should have never 
been drafted into service and instead was "illegally 
drafted."  He stated he felt that all of the problems he had 
developed in service should be service connected due to his 
being illegally drafted.  The veteran stated he had been 
legally blind since birth, which he explained at the time he 
was being examined for induction into service, but which 
explanation was ignored.  He noted he did not sustain a left 
eye injury in service.

As to his right elbow scar, the veteran stated that he had 
injured the bone in his right elbow and that his elbow would 
lock up on him at times.  He stated he had a chip in his 
elbow, which was the cause of his elbow locking up.  The 
veteran stated he was disgusted with the examination he had 
undergone because he felt the examiner did not give him a 
thorough examination related to his right elbow.  

II.  Criteria

A.  New and material evidence

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent the submission of 
new and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims (the 
Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

B.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
arthritis may be granted on a presumptive basis if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309(a) (2000).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

C.  Increased evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under Diagnostic Code 7803, a scar which is superficial, 
poorly nourished, with repeated ulceration will be assigned a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (2000).  Under Diagnostic Code 7804, a scar which is 
manifested as superficial, tender, and painful on objective 
demonstration will be assigned a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2000).  Under 
Diagnostic Code 7805, a scar will be rated on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. at 55.

III.  Duty to Assist

The Board observes that recently-enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent the claim, and expanded the VA's duty to 
notify the veteran and the representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).

The Board finds that VA has met its duty to assist in the 
veteran's claims herein discussed.  VA has made efforts to 
obtain the evidence that the veteran has alleged would assist 
in these claims.  The Board is aware that the veteran has not 
alleged that he has received any medical treatment except the 
VA examinations that were conducted in conjunction with the 
veteran's current claims.  The veteran has not alleged that 
there any additional medical records related to his right and 
left shoulders, left eye, and laceration scar residuals of 
the right elbow that VA has not already obtained.  

Additionally, the RO has had the veteran undergo VA 
examinations.  Although the veteran questioned the adequacy 
of the VA examinations, a review of those reports indicates 
that the examiners sought to address the relevant criteria 
necessary for appropriate rating for compensation purposes.  
Accordingly, the Board does not find that another examination 
is in order.  

The Board finds that all facts have been developed to the 
extent possible.

Because the Board is remanding the claims that it is 
reopening, it need not address whether VA has met its duty to 
assist as to those claims, as the purpose of the remand will 
be to meet such duty.

IV.  Analysis

A.  New and material

1.  Right and left shoulder disorders

Initially, the Board notes that at the November 2000 hearing, 
the veteran brought the letter he was sent at the time of the 
notification of the August 1979 rating decision, which 
informed him that service connection for his right and left 
shoulders had been denied.  Although the letter stated to see 
the reverse side for procedural and appellate rights, the 
procedural and appellate rights were not printed on the 
reverse side.  Therefore, the claims for service connection 
for a right and left shoulder disorders remained pending at 
that time.  However, the lack of notification of the 
procedural and appellate rights was cured when the RO issued 
the April 1990 letter, which informed the veteran that 
service connection for his right and left shoulders and a 
left eye disorder had been denied.  There in the notification 
letter, the veteran was given a copy of his procedural and 
appellate rights, which informed him that he had one year to 
appeal the March 1990 rating decision.  The veteran did not 
appeal the March 1990 rating decision, and thus that decision 
became final.  38 U.S.C.A. § 20.1103 (2000).

As stated above, at the time of the March 1990 rating 
decision, the RO determined that service connection for the 
right and left shoulders was not warranted, as the evidence 
of record did not establish that the veteran incurred a 
bilateral shoulder disorder in service.

Since the March 1990 rating decision, the veteran has brought 
forth evidence of diagnoses of bilateral shoulder 
dislocations, which were attributed to the veteran's service.  
The Board has determined that this additional evidence is new 
and material and serves to reopen the claims for service 
connection for right and left shoulder disorders.  
Specifically, the veteran has brought forth evidence of 
shoulder disorders that have been attributed to service.  

The Board finds that such evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  The veteran has presented a new factual basis 
for considering the claims, which is current evidence of 
diagnoses that have been attributed to service.  Thus, as 
stated above, the Board has determined that the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a), and the claims are reopened.

2.  Left eye disorder

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the March 1990 rating decision, which is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a left eye disorder.  
See 38 C.F.R. § 3.156(a).  The reasons for this determination 
are explained below.

Initially, as to the records which address disabilities, 
other than the left eye disorder, those records are not 
relevant to the issues at hand and cannot constitute new and 
material evidence as to the claim for service connection for 
a left eye disorder.  See id.

At the time of the March 1990 rating decision, the evidence 
of record had shown that, at the time the veteran entered 
service, he had a pre-existing left eye disorder in that his 
visual acuity was 20/200 corrected.  Therefore, the 
presumption of soundness was rebutted.  See 38 U.S.C.A. § 
1111 (West 1991); 38 C.F.R. § 3.304(b) (2000); Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  Thus, in order to 
establish service connection for a left eye disorder, the 
evidence would need to show aggravation beyond the natural 
progress of the disease process during the veteran's service.  
The veteran's separation examination showed the visual acuity 
in his left eye to be 20/20.  The RO determined that the 
veteran's pre-existing left eye disorder was not aggravated 
during service.  Therefore, the RO determined that service 
connection was not warranted.

Since the March 1990 rating decision, the veteran has not 
brought forth any evidence that his pre-existing left eye 
disorder was aggravated beyond the natural progress of the 
disease process during service.  Instead, the veteran has 
argued that he was illegally drafted into service because he 
was "legally blind" and he had no business being drafted.  
The Board notes that the finding in the separation 
examination that the visual acuity in his left eye is 
questionable since, at induction, his visual acuity was 
20/200.  Regardless, at the time of the March 1990 rating 
decision, the probative evidence of record did not establish 
that the veteran's pre-existing left eye disorder was 
aggravated in service beyond the natural progression of the 
disease process. 

The evidence submitted establishes only that the veteran 
continues to have a left eye disorder.  However, the ultimate 
issue in this case is medical in nature, and no medical 
evidence has been submitted that relates left eye disability 
to service in any way.  Therefore, the evidence submitted 
since the March 1990 rating decision is either cumulative and 
redundant of that which had been previously of record or is 
not relevant to the veteran's claim that his left eye 
disorder was aggravated beyond the natural progression of the 
disease process and cannot constitute new and material 
evidence.  See 38 C.F.R. § 3.156(a).

The Board notes that the veteran's assertions and testimony 
that service connection is warranted for the left eye 
disorder are new in that he had not argued his "illegal 
drafting" before; however, they do not constitute new and 
material evidence, as they are not relevant to whether the 
pre-existing left eye disorder was aggravated beyond the 
natural progress of the disease process.  See 38 C.F.R. § 
3.156(a).  The Board is bound by the service department's 
certification in determining whether an appellant has 
recognized service.  Duro v. Derwinski, 2 Vet. App. 530 
(1992).  The veteran's DD Form 214 shows that the veteran had 
honorable service in the United States Army from August 1967 
to August 1970.  There is nothing indicative of anything 
"illegal."  To the extent that the veteran disagrees with the 
assigned discharge classification of his military service, he 
must raise that concern with the Department of the Army, not 
VA.  See 10 U.S.C. § 1552(a)(1) (Secretary of a military 
department may correct any of his department's military 
records "to correct an error or remove an injustice"); see 
also Lauginiger v. Brown, 4 Vet. App. 214, 216 (1993) 
(veteran must look to service department, not VA, in dispute 
over whether service records of radiation exposure are 
complete).

Accordingly, for the reasons explained above, the Board has 
determined the veteran has not submitted new and material 
evidence to reopen the claim for service connection for a 
left eye disorder, and the petition to reopen such claim is 
denied.

B.  Increased evaluation

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation for the laceration scar 
residuals of injury of the right elbow.  At the time of the 
March 1997 examination, the examiner stated that the scar was 
well healed and slightly disfiguring, but that the veteran 
had full range of motion of the elbow and "no other 
abnormalities."  Therefore, the evidence has not established 
that the veteran's scar is poorly nourished with repeated 
ulceration, tender and painful on objective demonstration, or 
that it limits the function of the right elbow joint to 
warrant a compensable evaluation.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805.

The Board is aware that the veteran has alleged that the scar 
has both limited his elbow joint and that it has affected the 
joint itself.  However, there is no competent evidence to 
substantiate the veteran's allegation of such limitation.  X-
rays taken of the right elbow were within normal limits at 
the time of the March 1997 examination.  The examiner stated 
that the veteran's right elbow had full range of motion and 
no abnormalities.  Additionally, the veteran does not have 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical findings and conclusions, such as joint involvement.  
See Espiritu v. Derwinski, 4 Vet. App. 492, 494 (1992).  The 
service medical records clearly established that the 
veteran's wound to the right elbow was purely superficial.

The veteran is competent to report his symptoms.  To the 
extent that he has described that his service-connected 
laceration scar residuals of the right elbow is worse than 
the current noncompensable evaluation, the medical findings 
do not support a finding of such.  As stated above, at the 
time of the March 1997 examination, the examiner found no 
limitation of function of the veteran's elbow and stated that 
the scar was well healed and only mildly disfiguring.  The 
Board attaches greater probative weight to the clinical 
findings of a skilled, unbiased professional than to the 
veteran's statements and testimony, even if sworn, in support 
of a claim for monetary benefits.  To this extent, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.  No 
other medical evidence has been submitted to support the 
veteran's contentions in this regard.  

The Board notes it does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2000) is in order.  During the pendency of this 
appeal, the RO declined to refer the veteran's case for an 
extraschedular rating (see statement of the case dated in 
March 1998 and supplemental statement of the case dated in 
May 1998).  The Schedule for Rating Disabilities will be used 
for evaluating the degree of disabilities in claims for 
disability compensation.  The provisions contained in the 
rating schedule will represent as far as can practicably be 
determined, the average impairment in earning capacity in 
civil occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1, it states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the 
noncompensable evaluation for the laceration scar residuals 
of the right elbow is clearly contemplated in the Schedule 
and that the veteran's service-connected disability is not 
exceptional nor unusual.  At the November 2000 hearing, the 
veteran was asked how his service-connected right elbow 
affected his occupation as a respiratory care practitioner.  
He stated that there had been a couple of occasions where his 
elbow had locked up while doing chest compressions on a 
newborn.  When asked how frequently that occurred, he stated, 
"Very rarely."  As stated above, when the veteran was 
examined in March 1997, the examiner found no limitation of 
function of the right elbow.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

New and material evidence having been received, the claims 
for service connection for a right shoulder disorder and a 
left shoulder disorder are reopened.

New and material evidence not having been received, the claim 
for service connection for a left eye disorder is not 
reopened.

Entitlement to a compensable evaluation for laceration scar 
residuals of the right elbow is denied.


REMAND

The Board observes that recently-enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent a claim and expanded its duty to notify the 
veteran and the representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.

The veteran has brought forth competent evidence of diagnoses 
of bilateral shoulder dislocations.  Additionally, both the 
veteran and the examiner have attributed these disabilities 
to the veteran's service.  Also, there is insufficient 
medical evidence to make a decision on these claims.  
Specifically, the Board is unable to tell whether the 
examiner, who conducted the March 1997 examination, had an 
opportunity to review the claims file, as he has attributed 
the diagnoses of bilateral shoulder dislocations to service.  
He has also entered a diagnosis of bilateral shoulder 
dislocations, but made no current findings of dislocation on 
examination.  Thus, the Board finds that the evidence of 
record establishes that a VA examination, to include a 
medical opinion with rationale, is necessary to make a 
decision on the claims.

Additionally, the Board notes that under Diagnostic Code 
6304, relapses of malaria must be confirmed by the presence 
of malarial parasites in blood smears.  The veteran has 
claimed that he has had relapses of malaria.  When examined 
in March 1997, the examiner stated that the veteran had to 
have a blood smear for malaria parasite.  The results of the 
blood smear are not of record, and the March 1997 examination 
report does not establish that the results were obtained 
prior to the examiner's determining that malaria "appear[ed] 
to be inactive at this time."  Assuming that the blood smear 
was done, the results should be associated with the claims 
file.  If the blood smear was not done, one should be 
accomplished.

Due to the Board's remanding of the claim for entitlement to 
a compensable evaluation for malaria, the claim for 
entitlement to a 10 percent evaluation under the provisions 
of 38 C.F.R. § 3.324 based upon multiple noncompensable 
service-connected disabilities will be deferred.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his right and 
left shoulder disorders and for malaria.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the Veterans Claims Assistance Act.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, if any.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

2.  The RO should refer the claims file 
to the same examiner who conducted the 
March 1997 examination and ask him to 
review the claims file in its entirety, 
to include the service medical records, 
and have him answer the following 
questions: (1) Does the veteran have 
current disability due to bilateral 
shoulder dislocations based upon your 
examination of the veteran's shoulders?  
(2) Is it as likely as not that such 
disability found is causally related to 
service?  If so, identify the bases for 
concluding that the pertinent diagnoses 
relative to bilateral shoulder 
dislocations are related to service 
(e.g., service medical records, post-
service medical findings/data or the 
veteran's history).  The examiner is to 
answer each question and state upon what 
medical evidence and medical principles 
the opinion is based.

3.  If the examiner who conducted the 
March 1997 examination is no longer 
employed with VA, then the RO should 
schedule the veteran to undergo a 
comprehensive VA examination to determine 
the nature, severity, and etiology of the 
bilateral shoulder dislocations.  The 
examiner must have an opportunity to 
review the veteran's claims file.  After 
reviewing the claims file, to include the 
veteran's service medical records, and 
examining the veteran, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that the veteran's right and/or left 
shoulder dislocations, or residuals 
thereof, that were/was incurred in 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report, to include the 
evidence in the record upon which the 
examiner bases the opinion.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

4.  If the RO is able to obtain results 
of a blood smear taken in March 1997, it 
should associate the report with the 
claims file and take appropriate 
adjudicative action.  If the RO is unable 
to obtain results of a blood smear taken 
in March 1997, the RO should schedule the 
veteran to have a current blood smear 
taken to determine whether the veteran 
has malarial parasites.  If deemed 
necessary, further examination should be 
scheduled.  

5.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

7.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for a right shoulder 
disorder and a left shoulder disorder and 
the claims for an increased evaluation 
for service-connected malaria and whether 
a 10 percent evaluation under the 
provisions of 38 C.F.R. § 3.324 is 
warranted based upon multiple 
noncompensable service-connected 
disabilities.

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 


